Citation Nr: 0335634	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for right 
patellofemoral pain syndrome secondary to chondromalacia and 
patellofemoral arthrosis, currently evaluated 10 percent 
disabling.  

2.  Entitlement to an increased rating for left 
patellofemoral pain syndrome secondary to chondromalacia and 
patellofemoral arthrosis, currently evaluated 10 percent 
disabling.  

3.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran's knee disabilities were previously 
rated as a single disability.  The July 2000 rating decision 
increased the rating for the knee disability to 10 percent 
and denied a compensable rating for pes planus.  A rating 
decision in March 2002 assigned a separate 10 percent rating 
for each knee disability, effective from July 2002, and 
increased the rating for pes planus to 10 percent, effective 
from June 2002.  

The July 2000 rating decision also considered entitlement to 
service connection or an increased rating for several other 
disabilities.  Communication was received from the veteran in 
January 2001 in which he disagreed with the determination as 
to nine of the issues.  The RO issued a statement of the case 
concerning eight of those issues in May 2002 (a March 2002 
rating decision had granted service connection for diabetes 
mellitus, satisfying that appeal).  In May 2002, the veteran 
submitted a VA Form 9, indicating he wished to appeal all of 
the issues on the statement of the case.  Further 
communication was received from the veteran in August 2002 in 
which he stated that the only issues he wanted to appeal were 
those relating to his knee and foot disabilities.  The RO 
construed that communication as a withdrawal of the veteran's 
appeal of all of the other issues.  The Board agrees.  The 
only issues remaining on appeal are those stated on the first 
page of this Remand.  

In October 2002, the veteran's representative submitted a 
memorandum characterized as a notice of disagreement with the 
August 2002 rating decision regarding left-sided numbness.  
Service connection for a disability manifested by left-sided 
numbness was previously denied and the July 2000 rating 
decision found that new and material evidence had not been 
presented to reopen the claim; that issue was among those 
that the veteran initially appealed and later withdrew.  The 
August 2002 rating decision, however, contrary to the 
representative's statement, did not address a claim 
concerning left-sided numbness.  The RO construed the 
representative's statement as an application to reopen the 
veteran's claim regarding that disability, although the 
record does not reflect that any action has yet been taken on 
that issue.  Further, because the representative did not 
refer to any of the issues that were addressed in the August 
2002 rating decision, the Board finds that the memorandum 
does not constitute a notice of disagreement as to the issues 
addressed in that decision.  

A personal hearing was conducted before the undersigned 
Veterans Law Judge in Washington, DC, in June 2003.  At that 
hearing, the veteran presented testimony concerning various 
issues not currently on appeal, in addition to those 
currently on appeal.  To the extent that his testimony may 
constitute new claims or an application to reopen certain 
claims for VA benefits, the veteran's hearing testimony and 
his representative's statements in the October 2002 
memorandum are referred to the RO for appropriate 
consideration.  


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record does not reflect that the 
RO has provided the appellant with any notice concerning his 
duties or those of VA regarding his claim.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court of Appeals found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, when 
providing the claimant with notice as required by the VCAA, 
the RO must explain to him that a full year is allowed to 
respond to a VCAA notice.  

Also on review of the file, the Board notes that the veteran 
was last examined by VA in February 2000 to determine the 
extent of his service-connected disabilities.  Moreover, at 
the time of his June 2003 personal hearing, the veteran 
indicated that his knee and foot disabilities had worsened 
since that last examination.  Accordingly, the Board believes 
that another examination should be scheduled.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  The claimant should be 
notified as to the specific types of 
evidence that are needed for increased 
ratings for his service-connected knee 
disabilities and pes planus.  In 
particular, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have treated 
him for his knee and foot disabilities 
since February 2003.  The RO should 
request copies of the records of all 
treatment indicated by the veteran.  All 
records received should be associated 
with the claims file.  

3.  The RO should then schedule the 
veteran for an orthopedic examination to 
determine the nature and extent of his 
service-connected knee disabilities and 
pes planus.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
knee disabilities and pes planus.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
knee and foot disabilities that develops 
on use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected parts.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for 
greater ratings for his service-connected 
knee disabilities and pes planus, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
If action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence of record, 
including the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and they should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



